DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 3/03/2022 has been entered. Claims 10 and 15 were canceled. Claims 1-9 and 11-14 remain pending in this application. Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed on 2/14/2022. 
Response to Arguments
Applicant's arguments filed on 3/03/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues on page 5 of the Remarks that Butler (US 2014/0135666A1) does not disclose a watertight housing body. The Examiner respectfully disagrees, as Figure 7 shows a fully engaged relationship between the top and bottom housing portions 16 and 13, that completely encloses the accelerometer 17 within the housing body, therefore the housing is watertight to a certain extent. It is noted that the claim does not require the housing to be completely waterproof, or completely impenetrable to water. 
Applicant argues on pages 6-7 of the Remarks that Freeman (US 2006/0270952 A1) discloses a large, heavy, professional medical system containing a defibrillator, and therefore one would not be led to a small portable device with a small measuring standard. The Examiner notes that the size, weight, and/or portability of Applicant’s device is not positively recited in claim 1, or any dependent claims, therefore this argument is not persuasive. 
Applicant argues on page 7 of the Remarks the Freeman does not disclose a measuring standard that can be pulled out of the housing body. Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 11 is objected to because of the following informalities:  
In line 1 of claim 11, “A sensor device according to claim 10” should read --a sensor device according to claim 1--, as claim 10 was canceled. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8-9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bowes (US 2008/0300518 A1) in view of Sherman et al. (US 2002/0177793 A1), Butler et al. (US 2014/0135666 A1), Freeman et al. (US 2006/0270952 A1), Fotso et al. (WO 2015189275A1), and further in view of Vogt et al. (5,619,804).  
	Regarding claim 1, Bowes discloses a sensor device (CPR assist device containing sensors, abstract and Figure 5) for assisting an aider with a cardiopulmonary resuscitation of a patient affected by a cardiac arrest (abstract), a motion sensor (sensor capable of determining rate of chest compression 513, Figure 5) and an interface for sending and/or receiving of data and/or commands (user interface 410, Figure 4), characterized in that the sensor device furthermore comprises: a largely flat housing body which is enclosing the motion sensor (see sustainably flat upper and bottom surfaces of CPR puck 1002 in Figure 10a which contain sensor capable of determining rate of compression 513, Paragraph 0073), a processor and the interface (computing device 403 and user interface 410, Figure 4), wherein the housing body (CPR puck 1002, Figure 10a) comprising an upper side which is contacting a hand of the aider during intended use of the sensor device (first surface 1004 of CPR puck 1002 contacts aider’s hand, Figure 10a), and a housing body with a lower side which is contacting the chest of the patient during the intended use of the sensor device (second surface 1005 of CPR buck 1002 to place in contact with chest region, Figure 10a and Paragraph 0053). 
Bowes does not specifically state the housing body being watertight, and is silent on a fastener for fastening the sensor device to the chest of a patient, a storage for electrical energy, an auxiliary positioner for exactly positioning the sensor device on the chest of a patient wherein the auxiliary positioning is a measuring standard which can be pulled out of the housing body, and an adhesive coating at least on a surface region of the upper side of the housing body. 
In regards to the housing body being watertight, Butler teaches an analogous chest compression monitor (CPR puck 21, Figure 7) with a housing body (housing 21, Figure 7) that is watertight and encloses a motion sensor (See Figure 7 where top surface 16 forms a fully engaged relation with bottom surface 15 to create a sealed structure completely enclosing accelerometer assembly 17 within puck 21). The Examiner notes that this fully engaged relationship between the top and bottom housing portions would form a watertight housing arrangement to a certain extent, and that the claim does not require the housing to be completely waterproof or completely impenetrable to water. 
Therefore, it would have been obvious at the time of invention to modify the sensor device of Bowes to have the top and bottom housing portions form an engaging relationship with one another in order to completely enclose the accelerometer, as taught by Butler, with the end result forming a watertight housing, in order to protect the contained sensor elements from environmental damage such as water, dust, etc. 
In regards to a fastener for fastening the sensor device to the chest of the patient, Sherman teaches a CPR assist device (abstract) comprising a pressure sensor located within a pressure bladder (air bladder 140, Figure 37; and Paragraph 0134) that is secured to a patient’s chest via a compression belt that includes a fastener (The compression belt 3 in this case is secured to the body with two overlapping areas 141R and 141L of Velcro hook and loop fastener, or other fastener, with the air bladder preferably located anywhere on the compression belt 3, Figure 37 and Paragraph 0134).
Therefore, it would have been obvious at the time of invention to modify the sensor device of Bowes to include a fastening means such as a belt including a fastener as taught by Sherman, to provide secure attachment of the sensor device to the chest of the patient while in use. 
In regards to a storage for electrical energy and an adhesive coating on the surface region of the sensor, Freeman teaches an electrode pad (pad 10, Figure 1) containing a CPR-assistance element (CPR assistance element 14, Figure 16 and Paragraph 0102) comprising a storage for electrical energy (CPR assistance element 14 houses a battery, Paragraph 0102), and an adhesive coating at least on a surface region of the upper side of the housing body (an adhesive gel of the electrode pad, or other adhesive, can extend under the region where the rescuer’s hands are placed during compression, Paragraph 0079 – therefore, there is an adhesive layer on the outer surface of the electrode pad containing the accelerometer, which would then adhere to the first-aider’s palm when performing CPR).
Therefore, it would have been obvious at the time of invention to further modify the sensor device of Bowes to include a storage for electrical energy in the form of a battery, as taught by Freeman, as this would allow the sensor device to be portable.
Furthermore, it would have been obvious at the time of invention to further modify the sensor device of Bowes to include an adhesive layer on the first surface 1004 of CPR puck 1002, also taught by Freeman, as this layer of adhesive would provide adhesion of the sensor device to the rescuer’s hand, which would then aid in the rescuer pulling up on the chest during the decompression phase (Paragraph 0079 of Freeman). Pulling up on the chest during the decompression phase has been shown to heighten negative intrathoracic pressure, increasing venous return, and thus increasing blood flow during chest compression (Paragraph 0079 of Freeman), therefore it is advantageous to provide a means of adhesion between the sensor and hand of first aider to assist in the pulling-up motion of the chest.  
In regards to an auxiliary positioner for exactly positioning the sensor device on the chest of a patient wherein the auxiliary positioning is a measuring standard which can be pulled out of the housing body, Fotso teaches an analogous CPR assist device (abstract) comprising an auxiliary positioner (stretch sensor element 10, Figure 6a) to aid in positioning the sensor on the chest of the patient (stretch element 10 used to aid in the positioning of the sensor actuating element 3 for chest compression, Page 16), with the positioner (stretch sensor element 10, Figure 6a) being a measured standard (the elongated length L1 of stretch element 10 is used to determine optimal sensor position, Page 15; therefore stretch element 10 is used as a measuring standard). 
Although Figure 6a shows the stretch element 10 extending from the sensor actuating element housing 3, it is unclear if the stretch element is pulled out of the housing body. 
However, Vogt teaches an anatomical measuring device for use on the torso of a user (abstract), comprising a housing (housing 112, Figure 8), and retractable measuring tape (tape 122, Figure 8) that is pulled out of the housing (Column 5 lines 33-38). Therefore, it would have been obvious at the time of invention to modify Fotso’s device to have the stretch element be pulled out of the housing body, as taught by Vogt, as this would provide a way to store the stretch element when not in use and aid in portability of the device. 
Regarding claim 2, Bowes in view of Butler, Sherman, Freeman, Fotso and Vogt disclose the sensor device according to claim 1, with Freeman further teaching an activation device (The CPR-assistance element may be configured to be activated by peeling away a release layer, Paragraph 0018 and Figure 16) for connecting of at least the processor (CPR processor 170, Paragraph 0075)  to the storage of electrical energy (Battery 178, Paragraph 0075).
Therefore, it would have been obvious at the time of invention to further modify the modified sensor device to include an activation device, such as the release layer taught by Freeman, as this may shorten the time the first-aider needs in order to begin resuscitation efforts to the patient, as the first-aider would simply need to peel away the release layer to activate the device.  
Regarding claim 3, Bowes in view of Butler, Sherman, Freeman, Fotso and Vogt disclose the sensor device according to claim 2, with Freeman further teaching the activation device (release layer, Paragraph 0018 and Figure 16) being triggerable by removing a tab from the housing body (On one side of the CPR assistance element is a self-adhesive label 415 that when removed turns on the device, Paragraph 0102).   
Regarding claim 5, Bowes in view of Butler, Sherman, Freeman, Fotso and Vogt disclose the sensor device according of claim 2, with Freeman further teaching the activation device (release layer, Paragraph 0018 and Figure 16) is coupled to the auxiliary positioner (release layer located on region 18 where a user may press to perform CPR, Paragraph 0018 and 0042), with region 18 being coupled to pad 10 containing legends to aid in the proper placement of the pad 10 with respect to the patient’s collarbones and chest centerline, Paragraph 0042).  
Regarding claim 6, Bowes in view of Butler, Sherman, Freeman, Fotso and Vogt disclose the sensor device according to claim 1, with Freeman further teaching an interface that is wireless (CPR-assistance element may incorporate a wireless communication capability, Paragraph 0103). 
Therefore, it would have been obvious at the time of invention to further modify the modified sensor device to include a means of wireless communication taught by Freeman, as this would allow communication between the CPR assist device and other wireless devices such as cellular phones, personal digital assistants, or similar devices. 
Regarding claim 8, Bowes in view of Butler, Sherman, Freeman, Fotso and Vogt disclose the sensor device according to claim 1, with Butler further teaching the motion sensor is an acceleration sensor (accelerometer assembly 17, Figure 4; “The chest compression monitor comprises accelerometers for determining an amount of CPR induced motion of the chest in relation to the spine”, Paragraph 0006). 
Therefore, it would have been obvious at the time of invention to further modify the modified sensor of to have an accelerometer as the motion sensor, as using an accelerometer to measure CPR compression depth and rate is well known in the art. 
Regarding claim 9, Bowes in view of Butler, Sherman, Freeman, Fotso and Vogt disclose the sensor device according to claim 1, with Sherman further teaching a hook and loop fastener on the region of the housing wall which comes into contact with the chest (the compression belt is secured to the chest with two overlapping areas 141R and 141L of hook and loop fastener with the air bladder located over the sternum of the patient, Paragraph 0134). 
Regarding claim 14, Bowes in view of Butler, Sherman, Freeman, Fotso and Vogt disclose sensor device according to claim 1, with Freeman further teaching the adhesive coating is a gel (adhesive gel that extends under the region where the rescuer’s hands are placed during compression, Paragraph 0079).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bowes (US 2008/0300518 A1) in view of Sherman et al. (US 2002/0177793 A1), Butler et al. (US 2014/0135666 A1), Freeman et al. (US 2006/0270952 A1), Fotso et al. (WO 2015189275A1), Vogt et al. (5,619,804), and in further in view of Freeman et al. (US 2016/0361227 A1). 
Regarding claim 4, Bowes in view of Butler, Sherman, Freeman, Fotso and Vogt disclose the sensor device according to claim 2, but is silent on the activation device being a pressure sensitive activation switch being arranged in housing body.
However, Freeman ‘227 teaches an analogous apparatus for assisting a rescuer in chest compressions (abstract) comprising an accelerometer housing (Figure 1) with a pressure-sensitive activation switch being arranged in the housing body (see mechanical switch disposed on accelerometer housing in Figure 3; “The switch is activated based on the forces used with CPR compressions and deactivated when a compression is released”, Paragraph 0076 – therefore is pressure-sensitive). 
Therefore, it would have been obvious at the time of invention to further modify the modified sensor device to also include a pressure-sensitive activation switch as taught by Freeman ‘227, as this may shorten the time the first aider may need to begin resuscitation efforts to the patient by the device being activated at the start of compressions via a pressure-sensitive activation switch.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable Bowes (US 2008/0300518 A1) in view of Sherman et al. (US 2002/0177793 A1), Butler et al. (US 2014/0135666 A1), Freeman et al. (US 2006/0270952 A1), Fotso et al. (WO 2015189275A1), Vogt et al. (5,619,804) and further in view of Tupin (US 2015/0164417 A1).
Regarding claim 7, Bowes in view of Butler, Sherman, Freeman, Fotso and Vogt  disclose the sensor device according to claim 1, but is silent wherein the storage for electrical energy is rechargeable and wherein the sensor device comprises an inductive charging interface for an inductive charging device.
However, Tupin teaches a device (Figure 1b) for use in assisting an aider in CPR (abstract) that contains a rechargeable battery including an inductive charging interface (the device's battery could be recharged using conductive contacts embedded into the case surface or via standard inductive charging circuitry, Paragraph 0085). 
Therefore, it would have been obvious at the time of invention to further modify the modified sensor device to include a rechargeable battery with an inductive charging interface, as taught by Tupin, to provide an alternative means of charging the device as opposed to a standard charging cable. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bowes (US 2008/0300518 A1) in view of Sherman et al. (US 2002/0177793 A1), Butler et al. (US 2014/0135666 A1), Freeman et al. (US 2006/0270952 A1), Fotso et al. (WO 2015189275A1), Vogt et al. (5,619,804) and further in view of Wintape Measuring Tape Company (https://www.tapemeasuring.com/body-tape-measure/body-measuring-tape/body-fitness-tape-measure.html).
Regarding claim 11, Bowes in view of Butler, Sherman, Freeman, Fotso and Vogt disclose the sensor device according to claim 1, however Vogt does not explicitly state the measuring standard (measuring tape 122, Figure 8)  being made of fibre-reinforced plastic.
However, Wintape Measuring Tape Company teaches a similar anatomical measuring tape device in which the tape portion is made from a fiberglass reinforced PVC material (see product data sheet page 2 and 3 that specifically states the tape material being a combination of PVC and fiberglass). 
Therefore, it would have been obvious at the time of invention to modify the measuring tape of Vogt’s device to be made from a reinforced plastic material, as taught by Wintape Measuring Company, as this material would provide both strength and flexibility and is a well-known material used in body measuring devices.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bowes (US 2008/0300518 A1) in view of Sherman et al. (US 2002/0177793 A1), Butler et al. (US 2014/0135666 A1), Freeman et al. (US 2006/0270952 A1), Fotso et al. (WO 2015189275A1), Vogt et al. (5,619,804), and further in view of Koo HR, Lee YJ, Gi S, Khang S, Lee JH, Lee JH, Lim MG, Park HJ, Lee JW. The effect of textile-based inductive coil sensor positions for heart rate monitoring. J Med Syst. 2014 Feb;38(2):2. doi: 10.1007/s10916-013-0002-0. Epub 2014 Jan 31. PMID: 24481717.
Regarding claim 12, Bowes in view of Butler, Sherman, Freeman, Fotso and Vogt disclose the sensor device according to claim 1, with Bowes further teaching a sensor for detecting electric currents running through the chest of a patient (sensor 508 capable of detecting electrical characteristics of the heart, Paragraph 0072).  However, Bowes does not specifically state sensor 508 being an inductive sensor. 
However, Koo teaches the use of an inductive coil sensor integrated in a wearable device to measure heart rate activity (abstract). Therefore, it would have been obvious at the time of invention to further modify the modified sensor device to have sensor 508 be an inductive sensor, as it has been shown that magnetic-induced conductivity sensing methods provide reliable and effective results in terms of tracking heart rate activity (conclusion).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable Bowes (US 2008/0300518 A1) in view of Sherman et al. (US 2002/0177793 A1), Butler et al. (US 2014/0135666 A1), Freeman et al. (US 2006/0270952 A1), Fotso et al. (WO 2015189275A1), Vogt et al. (5,619,804), and further in view of Whang et al. (US 2015/0182009 A1).
Regarding claim 13, Bowes in view of Butler, Sherman, Freeman, Fotso and Vogt disclose sensor device according to claim 1, with Sherman further teaching the fastener is in the form of two flexible strips (two overlapping areas 141R and 141L of hook and loop fastener made of Velcro, Paragraph 0134) which are arranged laterally and opposite one another on the housing body (see belt extending laterally in both directions from air bladder 140, Figure 37) and folded away from the housing body for fastening the sensor device (straps made from a flexible Velcro material capable of being folded away from air bladder, Paragraph 0134).  
However, Sherman does not specifically state the strips (two overlapping areas 141R and 141L) being adhesive strips. 
However, Whang teaches a wearable band comprising fasteners (30, Figure 1) which may include Velcro, hook and loop fasteners, buttons, adhesives, straps, or the like (Paragraph 0045). Therefore, it would have been obvious at the time of invention to further modify the modified sensor device to substitute the Velcro as taught by Sherman with an adhesive as taught by Whang, as using adhesive as an alternative to Velcro as a fastening means is well known in the art and would provide the same end-result.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references teach similar CPR compression monitoring sensor devices: Centen et al. (US 2008/0171311 A1), and Celik-Butler et al. (US 8,034,006 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is (571)- 272-7274.  The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH B LEDERER/Examiner, Art Unit 3785          

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785